Citation Nr: 0930862	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen entitlement to service connection for 
residuals of a cervical spine injury (claimed as a neck 
condition). 

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder with post-operative partial 
tear, supraspinatus tendon and rotator cuff tear, loss 
osteochondritis body, and degenerative arthritis.

4.  Entitlement to a rating in excess of 20 percent for 
residuals of a thoracic spine injury.

5.  Entitlement to a rating in excess of 10 percent for 
bilateral flat feet.

6.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee injury with chondromalacia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 
1991; he also had a period of active duty for training 
(ACDUTRA) from May 1989 to November 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006, August 2006, and 
February 2008 rating determinations of a Regional Office (RO) 
of the Department of Veterans Affairs (VA) in North Little 
Rock, Arkansas.  The Veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing in May 2009; 
a transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND


I. Outstanding Treatment Records 

The Veteran testified at the May 2009 Board hearing that he 
continues to receive treatment for all of his claimed 
disabilities at the VA Medical Center (MC) in North Little 
Rock, Arkansas.  A review of the claims file reveals that 
records from this facility have been obtained only through 
April 2009.  Therefore, inasmuch as there appear to be 
outstanding VA medical records which are pertinent to the 
Veteran's appeal which are not associated with the claims 
file, the Board finds that a remand is necessary to obtain 
these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  

Additionally, the Veteran indicated that he is on disability 
retirement from his position with the United States Post 
Service (USPS); he also testified that he is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  With respect to his disability retirement from the 
USPS, the Board observes that there may be medical records 
associated with this determination.  As such, the Veteran 
should be contacted and asked to provide information 
sufficient to request such records.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).  Alternatively, he should be notified 
that he might submit these records himself for VA review.  

As for records associated with the Veteran's SSA disability 
benefits, the United States Court of Appeals for Veterans 
Claims has held that records associated with SSA 
determinations cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  As such, the Board concludes that it 
must also remand this claim so that the agency of original 
jurisdiction (AOJ) may obtain any records, including medical 
evidence, regarding any SSA disability determinations.

II. New VA Examinations

With respect to all of the Veteran's increased rating claims 
on appeal, he testified in May 2009 that each of these 
disabilities have worsened since their most recent VA 
examination.  According to VAOPGCPREC 11-95 (1995), a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination.  The Board 
therefore concludes that the Veteran's testimony that his 
disabilities have worsened necessitates new examinations.  
See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty 
to assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to obtain 
information sufficient to request medical 
records associated with his disability 
retirement from the United States Postal 
Service.  The AOJ should also inform the 
Veteran that he may also submit the records 
associated with his employer himself.  
After securing the necessary release from 
the Veteran, obtain these records.

2.  Obtain any VA treatment records from 
the North Little Rock VAMC for the period 
from April 2009 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  Schedule the Veteran for a foot 
examination for the purpose of 
ascertaining the severity of his service-
connected bilateral flat feet.  The claims 
file, including a copy of this REMAND, 
must be made available to the C&P 
examiner, and the examination report 
should reflect that a review of the claims 
folder was completed.  Any indicated 
diagnostic tests and studies should be 
accomplished prior to the completion of 
the examiner's report.  The examiner 
should describe all pertinent 
symptomatology and findings associated 
with the Veteran's service-connected 
bilateral flat feet, including whether the 
Veteran's flat feet are mild, moderate, 
severe, or pronounced.  The examiner 
should also specifically comment on 
whether there is objective evidence of 
marked deformity (pronation, abduction, 
etc.), pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities.  
He/she should also comment as to whether 
there is evidence of any of the following 
not improved by orthopedic shoes or 
appliances: marked pronation, extreme 
tenderness of plantar surfaces of the 
feet, and/or marked inward displacement 
and severe spasm of the tendo achillis on 
manipulation.  Any opinions should be 
accompanied by a rationale.

5.  Schedule the Veteran for a VA 
orthopedic examination for the purposes of 
ascertaining the current severity and 
manifestations of his service-connected 
left shoulder disability, thoracic spine 
disability, and left knee disability.  The 
claims file must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should describe any 
symptomatology associated with these 
disabilities, as well as provide responses 
to the following:

(a) For all disabilities noted above, the 
examiner should provide range of motion 
findings and specifically state if there 
is any evidence of ankylosis.  In 
accordance with 38 C.F.R. §§ 4.40, 4.45, 
VAOPGCPREC 36-97, and DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must also address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide 
an opinion as to how these factors result 
in any limitation of motion.  The examiner 
should accurately measure and report where 
any recorded pain begins and ends when 
measuring range of motion.  Finally, if 
the Veteran describes flare-ups of pain 
with respect to any of his service-
connected joints, the examiner should 
offer an opinion as to whether there would 
be additional limits on functional ability 
during flare-ups, and if feasible, express 
this in terms of additional degrees of 
limitation of motion during the flare-ups.  
If the examiner is unable to offer an 
opinion as to the nature and extent of any 
additional disability during a flare-up 
that fact should be so stated and the 
reason should be explained.

(b) With regards to the Veteran's service-
connected residuals of a left knee injury 
with chondromalacia, the examiner should 
also specifically state if there is any 
evidence of subluxation, lateral 
instability, "locking," or effusion into 
the joint, as well as whether there is any 
impairment of the tibia and fibula, 
including where there is nonunion with 
loose motion requiring a brace or 
malunion.

(c) With regards to the Veteran's service-
connected residuals of a left shoulder 
with post-operative partial tear, 
supraspinatus tendon and rotator cuff 
tear, loss osteochondritis body, and 
degenerative arthritis, the examiner 
should also specifically comment on 
whether there is evidence of ankylosis of 
the scapulohumeral articulation or any 
impairment of the humerus, including loss 
of head (flail joint), nonunion (false 
flail joint), or fibrous union.  The 
examiner should also ascertain the 
existence of any additional muscle, 
orthopedic, or neurological disorders, 
claimed to be associated with the 
Veteran's left shoulder disability.  
Should neurological disorders be present, 
the examiner should identify and describe 
them and indicate whether they are more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), etiologically 
related to the Veteran's service-connected 
left shoulder disability and state a 
rationale for such opinion.

(d) With regards to the Veteran's service-
connected residuals of a thoracic spine 
injury, the examiner should comment on 
whether there is any evidence of 
intervertebral disc syndrome, as well as 
the frequency and duration of any 
incapacitating episodes due to the 
veteran's lumbosacral strain.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
physician-prescribed bed rest and 
treatment by a physician.  Additionally, 
and after considering the Veteran's 
documented medical history, the examiner 
should identify all impairments associated 
with the Veteran's thoracic spine 
disability, including any associated 
neurological impairment or bladder, bowel, 
or sexual dysfunction.  The examiner 
should expressly differentiate any 
impairment caused by a disorder other than 
the Veteran's service-connected thoracic 
spine disability, offering an 
opinion/explanation as to why such 
impairment is not associated with this 
disability.

6.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




